Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) (100, 500, 700) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8, 11 are objected to because of the following informalities:  
Claim 5 recites “a boom regeneration value” when it is believed this should be “a boom regeneration --valve--.”

Claim 11 recites “a boom regeneration value” when it is believed this should be “a boom regeneration --valve--.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the regeneration connection line" in line 15.  There is insufficient antecedent basis for this limitation in the claim. However, Examiner believes this is the correct wording and the earlier wording in the claim (“regenerative connection line” in line 13) is incorrect and should be amended.
Claim 8 recites the limitation "the regeneration pump" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is believed this should be “the regeneration --motor--” as established in earlier line 8. The same issue is also in line 18.

Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki et al. (JP 4937176).
Regarding Claim 1,
A construction machine, comprising: 
an engine (18, Fig.2) which generates power; 
a boom cylinder (13) which ascends a boom (10), and is divided into a head side (with 13B) and a rod side (with 13R); 
a regeneration line (with 34b) which is connected to the head side of the boom cylinder and through which hydraulic fluid discharged from the head side of the boom cylinder moves when the boom descends; 
a regeneration motor (33) which is connected with the regeneration line and is operated, and assists the engine; 

a pilot line (downstream of 17) through which pilot hydraulic fluid discharged from the pilot pump moves; 
a regeneration connection line (with 38b) which connects the pilot line and the regeneration line; 
an on/off valve (39) installed in the regeneration connection line; and 
a control device (pilot line of 39 (against spring of 39)) which closes the on/off valve when a pressure of the pilot line drops below a predetermined pressure or the hydraulic fluid discharged from the boom cylinder is supplied to the regeneration motor.
Regarding Claim 3,
The construction machine of claim 1, further comprising: 
a check valve (40) which is installed in the regeneration connection line and blocks the hydraulic fluid from moving from the regeneration line to the pilot line.
Regarding Claim 4,
The construction machine of claim 1, further comprising: 
a pilot discharge line (with 32) connected with the pilot line; and 
a pilot relief valve (32) which is installed in the pilot discharge line, and is opened when the pressure of the pilot line exceeds the predetermined pressure.
Regarding Claim 7,
The construction machine of claim 1, comprising: 
a main pump (16) which is driven by the engine and discharges hydraulic fluid; 
a main control valve (22) which receive the pilot pressure generated by the pilot pump and controls supply of the hydraulic fluid to the boom cylinder: 
a main hydraulic line (with 38) which connects the main pump and the main control valve; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oki in view of Takebayashi et al. (US 10655647).
Regarding Claim 2, Oki teaches the invention substantially as claimed except for
a pilot pressure sensor which measures a pressure of the pilot line, 
wherein the control device receives pressure information of the pilot line from the pilot pressure sensor.
Oki uses pilot pressure actuation of the valve. 
Takebayashi teaches
For a construction machine (Fig. 1),
a pilot pressure sensor (72, Fig. 6) which measures a pressure of the pilot line, 
wherein the control device (71) receives pressure information of the pilot line from the pilot pressure sensor.

Since both references are directed to hydraulic systems of construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device and pilot actuation of the valve in the pilot line of Oki to use a pressure sensor and corresponding control device as taught by Takebayashi in order to provide a substitute type of actuation and control that would perform equally well with predictable results. 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:	Regarding Claim 8, the instant invention comprises, in conjunction with the other claimed features, a construction machine comprising a control device which controls a swash plate angle of the regeneration pump so as to prevent the hydraulic fluid from flowing into the regeneration pump when the pressure of the pilot line drops below a predetermined pressure when the boom is in operation other than descending. 
	Regarding the prior art, Matsumoto teaches a construction machine, comprising: an engine (20) which generates power, a boom cylinder (with valve 110, Fig. 5) which ascends a boom (BM), and is divided into a head side and a rod side (Fig. 5); a regeneration line (with 130) which is connected to the . 
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brinkman teaches elements of the instant invention including an engine, a boom cylinder, a regeneration line, a regeneration motor, and an accumulator but lacks a pilot pump and a control device configured as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745